DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 24, 2020 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, and 15-25 are rejected under 35 U.S.C. 103 as being unpatentable over Schmaus et al. (previously cited) in view of Blotsky et al. (previously cited).
Schmaus et al. teach acne treatment compositions that are composed of 1, 2-decandiol and an additional active where salicylic acid is envisioned and exemplified (see abstract, paragraphs 16-21, and example 3 formula 3). A gel composition with 1 wt% 1, 2-decanediol is also envisioned, while the 1, 2-decanediol is more broadly taught within a preferred range of 0.5 to 2 wt% (see paragraph 113 and example 3 formula 2; instant claims 4, 15-17, and 20). The additional active is more generally taught present at range of 0.001 wt% to 10 wt% (see paragraph 104).  Further, Schmaus et al. teach various forms for the composition such as solutions (serum), cream, and cleansing Salix alba bark is not explicitly taught.
Blotsky et al. teach an acne treatment that includes naturally occurring ingredients (see abstract). Salicylic acid is taught to be used at 0.5 to 2 wt% (see paragraph 364).  Natural precursors to salicylic acid are also taught to be useful (see paragraph 364).  Salicin is taught as a precursor to salicylic acid that is found in Salix alba bark (see paragraph 364). The extract is taught for its keratinolytic, anti-inflammatory, and astringent benefits in the treatment of acne (see paragraph 364).  Salicin may be used directly at 0.01 to 10 wt% or 0.15 to 1.5 wt% in the anti-acne composition, or via Salix alba bark extract in sufficient quantity to yield the same proportion of salicin (see paragraph 364). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add salicin extracted from Salix alba bark at 0.15 to 1.5 wt% to example 3 composition 2 of Schmaus et al. as the application of the same technique to a similar product in order to yield the same improvement (see instant claims 15-17). This modified composition would then contain 1, 2-decanediol at 1 wt% and the Salix alba bark extract is at 0.15 to 1.5 wt%, yielding a ratio of Salix alba bark extract to 1, 2-decanediol of 1:6 to 1:2 over the range of Salix alba bark extract that overlaps with that instantly claimed. This range overlaps with those instantly claimed as does that for the proportion of Salix alba bark extract (see instant claims 4 and 18). Salix alba bark extract where the latter overlaps with that instantly claimed. These ranges yield a range of ratios of Salix alba bark extract to 1, 2-decanediol of 1:13 to 1:1 (see instant claims 19 and 25). Therefore claims 1, 5, and 15-25 are obvious over Schmaus et al. in view of Blotsky et al.

Claims 1, 5, 15-19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (previously cited) in view of Schmaus et al. and Schmidt et al. (previously cited).
Gross et al. teach a topical composition to care for skin (see abstract). Particular composition forms envisioned include creams (see paragraph 22). Anti-acne ingredients are envisioned as additives (see paragraph 36). Additionally, dicaprylyl ether is envisioned as a humectant in the compositions in general (see paragraph 35). An example is provided with Salix alba bark extract at 0.25 wt%, dimethicone at 1 wt%, as well as cyclopentasiloxane at 1 wt% and other customary additives (see paragraph 65; instant claims 15-17). Dimethicone is taught as envisioned as a moisturizing agent (see paragraph 35). The inclusion of sunscreens is also taught (see paragraphs 38-39). The presence of a 1, 2-decandiol is not taught by Gross et al. 

Schmidt et al. teaches a Salix alba bark extract with at least 25 wt% salicin proportion, based on dry content, that has an improved anti-inflammatory impact as a result of the elevated level (see lines 11-12, lines 57-58, and lines 100-102). A dry form of the extract is envisioned (see claim 6). Schmidt et al. further teach the use of the extract in topical compositions (see lines 141-143).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 0.5 wt% 1, 2-decanediol to the composition of Gross et al. as a known anti-acne agent taught by Schmaus et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. The proportions yield a ratio of Salix alba bark extract to 1, 2-decanediol of 1:2 (see instant claims 4 and 18-19). Further, the substitution of the dry Salix alba bark extract of Schmidt et al. for the generic Salix alba bark extract would have been obvious to yield improved performance. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Formulation of this composition as a cream would have been obvious given the desire to do so set forth by Gross et al. The presence of moisturizing components renders the composition a moisturizing cream. Further, the addition of sunscreen agents, as taught by Gross et al. would have been obvious and yield a suncream (see instant claims 5 and 21). Therefore claims 1, 5, 15-.


Response to Arguments
Applicant's arguments filed December 24, 2020 have been fully considered but they are not persuasive. 
The applicant appears to misunderstand the rejection in arguing that the Salix alba bark extract does not meet the limitation of having not less than 20% salicin. The rejection stated that salicin extracted from Salix alba bark extract would have approximately 100% salicin. Thus pure salicin meets the limitation of Salix alba bark extract having not less than 20% salicin. The applicant argues that Blotsky et al. teach salicin being provided via a White Willow bark extract, but they also teach the use of salicin directly. The direct use of the salicin is what the rejection employs. The rejection did not predicate the obviousness of the claims on the more dilute salicin in the White Willow bark extract of Blotsky et al.  
The applicant additionally argues that it would not have been obvious to substitute 0.15 to 1.5 wt% salicin for 10 wt% salicylic acid. The rejection did not and does not suggest such a substitution. This proportion of salicin is added to a composition that did not have salicylic acid, in formula 2 of example 3. Here again, salicin was viewed itself as a Salix alba bark extract that has 100% salicin. The applicant argues that a White Willow bark extract with 15 wt% salicin does not meet the instant claim limitations for the Salix alba bark extract, but this extract was not the basis of the rejection. 
Salix alba bark extract. However, the Salix alba bark extract employed instantly has not been characterized. As a result, it is unclear what it contains and which ingredients are actually responsible for any synergistic behavior observed by the applicant. Depending on the extraction/purification techniques employed, the proportions and combination of the extracted components can vary dramatically. The applicants continue to have a scope issue relative to the impact of the touted synergy on the obviousness of the claims. There is no indication of what level of salicin is present in the Salix alba bark extract was used in the instant examples nor if the “unexpected” outcome is extensible to other proportions of Salix alba bark extract. Therefore, the showing is not demonstrated to be commensurate in scope with the claims. 
The applicant appears to suggest that the application of the teaching of Schmaus to those of Gross would require the integration of the 10 wt% salicylic acid that an example of Schmaus teaches. A reference is not limited to the teachings of any one example. Also, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Schmaus also teaches examples that include 1, 2-decanediol and no salicylic acid, such as example 3 formula 4 that is highlighted in the rejection, while providing an envisioned range of 0.001 to 10 wt% of the active ingredients in the 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARALYNNE E HELM/Examiner, Art Unit 1615